pursuant to NRS 209.451(1)(d). Therefore, the district court did not err in
denying the petition, and we
            ORDER the judgment of the district court AFFIRMED. 2




                                   Hardesty



                                   Parraguirre




cc: Hon. Gary Fairman, District Judge
     Julio Smith Parra
     Attorney General/Carson City
     White Pine County District Attorney
     White Pine County Clerk




      2We have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                     2